Citation Nr: 1647990	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of osteochondroma of the brain with brain atrophy, currently evaluated as 100 percent disabling.  

2.  Entitlement to an increased rating for headaches with dizziness, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for vision loss, evaluated as 40 percent disabling from February 20, 2008, and 50 percent disabling from February 7, 2013.  

4.  Entitlement to an increased rating for scarring of the head, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for a seizure disorder, evaluated as 10 percent disabling prior to February 7, 2013, and 20 percent disabling from February 7, 2013.  

6.  Entitlement to an increased rating for loss of part of the skull with bone fragment, currently evaluated as 10percent disabling.  

7.  Entitlement to an increased (compensable) rating for absent reflexes of the right lower extremity.  

8.  Entitlement to an increased rating for absent reflexes of the left lower extremity, evaluated as noncompensably disabling prior to February 7, 2013, and 60 percent disabling from February 7, 2013.  

9.  Entitlement to an increased (compensable) rating for impotency.  

10.  Entitlement to an effective date earlier than February 20, 2008 for a 40 percent rating for vision loss.  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to August 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran submitted a substantive appeal in April 2016 in which he requested a hearing before a member of the Board in Washington, D.C.  In November 2016, the Veteran submitted a request that the hearing that was scheduled in Washington D.C. be rescheduled as a Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange that the Veteran be scheduled for a Travel Board hearing before a member of the Board at the RO.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

